       Case 2:21-cr-00007-MCE Document 49 Filed 01/21/21 Page 1FILED
                                                                   of 1
                      UNITED STATES DISTRICT COURT         January 21, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                        EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00007-MCE

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
JOSE LUIS AGUILAR SAUCEDO

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOSE LUIS AGUILAR

SAUCEDO Case No. 2:21-cr-00007-MCE Charges 21 USC § 846, 841(a)(1) from

custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                                                                  50,000.00 co-signed

                        X       Unsecured Appearance Bond $       by Mother, Maria

                                                                  Saucedo

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                                (Other): Defendant’s release is delayed until 9 AM on

                                1/22/2021. Defendant is to report telephonically to
                            X
                                Pretrial Services upon release. Pretrial release

                                conditions as stated on the record in open court.

      Issued at Sacramento, California on January 21, 2021 at 2:00 PM

 Dated: January 21, 2021
